               Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 12/12/2019
    UNITED STATES DISTRICT COURT
------------------------------------ X
    SOUTHERN
UNITED    STATES DISTRICT
                       OF AMERICA, OF NEW YORK
    -----------------------------------------------------------x        Nos.   11 Cr. 755 (JFK)
    In-against-
       re FANNIE MAE 2008 SECURITIES                           :           08 Civ.
                                                                               19 7831
                                                                                    Civ.(PAC)
                                                                                           6964 (JFK)
    LITIGATION                                                 :           09 MD 2013 (PAC)
JESUS HILARIO-BELLO,                                           :                   ORDER
                                                               :          OPINION & ORDER
    -----------------------------------------------------------x
                         Defendant.
------------------------------------ X

JOHN F. KEENAN, United States District Judge:
      HONORABLE PAUL A. CROTTY, United States District Judge:
       On June 23, 2016, 1 Christopher A. Flood entered an

appearance as Defendant Jesus Hilario-Bella's counsel (ECF No.
                              BACKGROUND1
361), pursuant to Chief Judge McMahon's June 8, 2016 Standing
        The early years of this decade saw a boom in home financing which was fueled, among
Order regarding habeas corpus petitions asserting claims under
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
Johnson v. United States, 135 S. Ct. 2551 (2015) (ECF No. 364).
    subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
The following day, June 24, 2016, Mr. Flood filed a motion to
    kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
vacate Defendant's conviction pursuant to Johnson ("the 2016
   assumption that the market would continue to rise and that refinancing options would always be
Motion").      (ECF No. 362.)         On February 2, 2018, the Court stayed
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
the 2016 Motion pending final resolution of potentially relevant
    not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
decisions of the United States Supreme Court and the Second
   originators sold their loans into the secondary mortgage market, often as securitized packages
Circuit Court of Appeals.                (ECF No. 386.)       The Court ordered the
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
parties to notify the Court promptly upon the resolution of any
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
pending decision that bears on the relief requested in the 2016
   and home prices began to fall. In light of the changing housing market, banks modified their
Motion.     (Id.)
   lending practices and became unwilling to refinance home mortgages without refinancing.


1 Mr.1 Unless otherwise
        Flood's         indicated,
                     June    23, all2016,
                                     references cited as “(¶
                                             notice      of _)”  or to the “Complaint”
                                                               appearance         (ECFareNo.
                                                                                          to the361)
                                                                                                 AmendedwasComplaint,
     dated June 22,filed
incorrectly         2009. For
                            onpurposes of this Motion,
                                 the docket        andallheallegations  in the Amended
                                                                subsequently           Complaint
                                                                                     filed        are taken as true.
                                                                                              a proper
notice of appearance, which was still dated June 23, 2016, on June 27,
2016 (ECF No. 363).
                                                              1
                                                        1
        On April 30, 2019, the Second Circuit affirmed Defendant's

conviction and transmitted its Mandate to the Court.     (ECF No.

404.)     On July 24, 2019, Defendant filed a prose motion to

vacate his conviction ("the 2019 Motion").     (ECF No. 412.)     The

Court ordered the Government to respond to the 2019 Motion by

October 15, 2019.     (ECF No. 416.)

        On October 10, 2019, the Court granted the Government's

letter request for additional time based on the Government's

representation that Mr. Flood had asked the Government not to

respond to the 2019 Motion until he had an opportunity to confer

with Defendant regarding the 2019 Motion.     (ECF No. 421.)    The

Court ordered Mr. Flood to file any amended papers by December

9, 2019, and ordered the Government to respond to the 2019

Motion no later than 30 days from the date any additional papers

were filed by Defendant.     (Id.)

        On November 27, 2019, Defendant filed a prose motion for a

status update which included numerous assertions regarding Mr.

Flood, including a request by Defendant to terminate Mr. Flood

from representing him and to allow Defendant to proceed prose.

(ECF No. 426.)     On December 9, 2019, Mr. Flood filed a letter

motion to withdraw as Defendant's counsel.     (ECF No. 429.)     No

additional papers amending the 2019 Motion were filed by

Defendant or Mr. Flood on or before the December 9, 2019

deadline.


                                     2
      Mr. Flood's motion to withdraw as counsel (ECF No. 429) is

DENIED, for now, because the 2016 Motion that he filed on

Defendant's behalf is still pending before the Court.

Defendant's request to proceed prose (ECF No. 426), however, is

GRANTED with respect to the 2019 Motion that Defendant filed pro

se.   The Court reiterates its February 2, 2018 Order that "the

parties shall notify the Court promptly upon the resolution of

any pending decision that bears on the relief requested in [the

2016 Motion]."     (ECF No. 386.)

      It is FURTHER ORDERED that the Government shall file an

answer or other pleadings in response to the 2019 Motion by

January 8, 2020.     Defendant shall have thirty days from the date

on which he is served with the Government's answer to file a

response.     Absent further order, the 2019 Motion will be

considered fully submitted as of that date.

      The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 426 and 429.

SO ORDERED.
Dated:   New York, New York
         December 12, 2019
                                    <,~        John F. Keenan
                                        United States District Judge




                                    3
